DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkarakaran et al. (US 2019/0230683 A1) hereinafter “Akkarakaran”.
Regarding claim 7:
Akkarakaran discloses a terminal (Fig. 4, 120) comprising: 
a receiver (Fig. 4, 452) that receives a first information regarding a first number of slots for use in transmission of an uplink control channel, and a second information regarding a second number of slots for use in transmission of an uplink shared channel (Para. [0073], “receiving scheduling (e.g., a resource assignment) to transmit on a PUSCH in a first one or more slots … and receiving scheduling to transmit on a PUCCH in a second one or more slots”); and 
Para. [0074], “The scheduled PUSCH and/or PUCCH transmissions overlap in at least one slot”; Para. [0075], “… transmit the UCI on the PUCCH and drop the scheduled PUSCH transmission”).
Regarding claim 8:
Akkarakaran further discloses wherein the processor determines the first number of slots for use in the transmission of the uplink control channel based on information regarding a slot configuration (Para. [0073], “The repetition factor may specify the number of slots on which the associated PUSCH or PUCCH is repeated”).
Regarding claim 9:
Akkarakaran further discloses wherein the processor determines a slot for transmitting the uplink shared channel out of a plurality of consecutive slots configured for transmitting the uplink shared channel based on the information regarding the slot configuration (Para. [0073], “The repetition factor may specify the number of slots on which the associated PUSCH or PUCCH is repeated”).
Regarding claim 13:
Claim 13 is directed to a radio communication method and includes features similar to claim 7. The same portions of the cited prior art and rationales set forth in the rejection of claim 7 also apply. 
Regarding claim 14:
Akkarakaran discloses a base station  (Fig. 4, 110) comprising: a transmitter (Fig. 4, 430) that transmits a first information regarding a first number of slots for use in transmission of an uplink control channel, and a second information regarding a second number of slots for use in transmission of an See rejection of claim 7); and a processor (Fig. 4, 440) that determines that the uplink shared channel is not transmitted in at least one slot in which overlapping occurs, when both the first number of slots for use in transmission of the uplink control channel and the second number of slots for use in transmission of the uplink shared channel are two or more, and if the transmission of the uplink shared channel and the transmission of the uplink control channel overlap in the at least one slot (See rejection of claim 7). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran.
Regarding claims 10-12:
Akkarakaran further disclose wherein the first number of slots for use in transmission of the uplink control channel and the second number of slots for use in transmission of the uplink shared channel are separately configured (Para. [0073]-[0074]).
Akkarakaran does not expressly disclose the transmissions are configured by higher layer signaling.  However, it is well known in the art that resource configuration for PUCCH or PUSCH can be configured by higher layer signaling.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in the system of Akkarakaran the feature that the transmissions are configured by higher layer signaling in order to ensure critical resource configuration messages are transmitted reliably and securely. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/               Primary Examiner, Art Unit 2465